         Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ARIZONA


NICHOLAS FITTS,                        )
                                       )
                   Plaintiff,          )        CIVIL ACTION NO. ____________
                                       )
v.                                     )        COMPLAINT
                                       )
DIEUSON OCTAVE a/k/a                   )
BILL K. KAPRI p/k/a                    )
KODAK BLACK,                           )
                                       )
                   Defendant.          )

                     COMPLAINT AND JURY DEMAND

      COMES NOW, Plaintiff Nicholas Fitts (“Fitts”), by and through undersigned

counsel, and hereby files this complaint against Defendant Dieuson Octave a/k/a Bill

K. Kapri p/k/a Kodak Black (“Kodak Black” or “Defendant”), alleging the following

upon information and belief:

                        PRELIMINARY STATEMENT

      This is a breach of contract case stemming from Kodak Black’s failure to

perform three distinct contracts executed with Fitts. Fitts has suffered both monetary

and non-monetary damages in excess of $500,000, and seeks relief in this Court.

Furthermore, the parties have agreed to hear any dispute arising from their multiple

contracts in this Court, pursuant to the laws of Arizona.




                                      01453408-2 1
           Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 2 of 8



                        DIVERSITY OF JURISDICTION

      1.      Complete jurisdiction exists in this matter, as Fitts is a citizen of the

State of New York, and Defendant is a citizen of Florida. The amount in question is

in excess of $75,000.

                                           VENUE

      2.      Venue is proper in this court because the parties have consented,

pursuant to the contracts underlying this controversy, to settling this dispute in the

United States District Court for the District of Arizona.

                                         PARTIES

      3.      Plaintiff Nicholas Fitts is a citizen of the State of New York.

      4.      Defendant Kodak Black is a rapper and songwriter, and, upon

information and belief, a citizen of the State of Florida.

                           FACTUAL BACKGROUND

      5.      On January 1, 2017, Fitts and Kodak Black executed a Talent

Engagement Agreement (the “First Agreement”).

      6.      The First Agreement was for Kodak Black to perform on March 3,

2017, as the headlining artist at the Main Street Armory, located in Rochester, New

York (the “March 3 Show”).

      7.      Kodak Black never appeared or performed at the March 3 Show, in

breach of the First Agreement.

                                       01453408-2 2
           Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 3 of 8



      8.      Subsequently, Fitts and Kodak Black executed a second Talent

Engagement Agreement (the “Second Agreement”) for a “makeup date,” pursuant

to which Kodak Black was to perform on April 15, 2017 (the “April 15 Show”), as

the headlining artist at the Blue Cross Arena, located in Rochester, New York.

      9.      Kodak Black never performed at the April 15 Show, in breach of the

Second Agreement.

      10.     In an effort to amicably resolve the matter and minimize the financial

impact on all parties, Fitts scheduled a show in Rochester for a third time (the “Third

Agreement”), executing an agreement with Kodak Black to perform on April 29,

2017 (the “April 29 Show”).

      11.     Kodak Black never performed the Third Show, in breach of the terms

of the Third Agreement.

      12.     Due to Defendant’s actions, Fitts has suffered tremendous damage to

his reputation and the goodwill associated with his name as a concert promoter.

      13.     Pursuant to the terms required by Kodak Black in the First Agreement

and the Second Agreement, Fitts paid a deposit of $25,000.00 plus a $5,000.00 travel

fee and $2,500 booking fee.

      14.     Kodak Black repaid the $25,000.00 deposit to Fitts, but the travel and

bookings fees were never re-paid, totaling $7,500.00.




                                      01453408-2 3
         Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 4 of 8



       15.    In reliance on the terms agreed upon in the First Agreement, the Second

Agreement, and the Third Agreement (collectively, the “Agreements”), Fitts paid

over $40,000.00 for goods and services related to the March 3 Show, the April 15

Show, and the April 29 Show (collectively, the “Shows”), including but not limited

to venue rental, after parties, opening acts, insurance, outdoor tents and furniture,

sound equipment, stage backdrop, radio advertising and flyers.

       16.    For the Shows, Fitts suffered a loss of ticket revenue, directly resulting

from Kodak Black’s refusal to fulfill his contractual obligations under the terms of

the Agreements, totaling more than $500,000.00, including reimbursement of funds

from ticket presales.

       17.    Presently, other than recovering an amount covering the originally paid

deposit (totaling $25,000.00), Fitts has not received any goods and/or services from

Kodak Black regarding the Shows and Agreements, or reimbursement of funds he

expended pursuant to the contracts.

                            FIRST CAUSE OF ACTION:
                             BREACH OF CONTRACT

       18.    Fitts hereby incorporates and re-alleges the assertions in paragraphs 1

to 17 as if fully set forth herein.

       19.    Pursuant to the terms set forth and agreed upon in the First Agreement,

Fitts and Kodak Black entered into a valid and enforceable contract, vesting

performance obligations in both parties related to the March 3 Show.
                                       01453408-2 4
           Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 5 of 8



       20.    Fitts performed the obligations vested in him by the terms of the First

Agreement.

       21.    Kodak Black knowingly, intentionally, and materially breached his

obligations under the First Agreement by willfully declining to perform at the March

3 Show, and failing to provide any notice to Fitts regarding his intention not to

perform.

       22.    As a direct and proximate result of Kodak Black’s breach of the First

Agreement, Fitts has suffered, and continues to suffer, damages.

                           SECOND CAUSE OF ACTION:
                             BREACH OF CONTRACT

       23.    Fitts hereby incorporates and re-alleges the assertions in paragraphs 1

to 22 as if fully set forth herein.

       24.    Pursuant to the terms set forth and agreed upon in the Second

Agreement, Fitts and Kodak Black entered into a valid and enforceable contract,

vesting performance obligations in both parties related to the April 15 Show.

       25.    Fitts performed the obligations vested in him by the terms of the Second

Agreement.

       26.    Kodak Black knowingly, intentionally, and materially breached his

obligations under the Second Agreement by willfully declining to perform at the

April 15 Show, and failing to provide any notice to Fitts regarding his intention not

to perform.
                                      01453408-2 5
           Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 6 of 8



       27.    As a direct and proximate result of Kodak Black’s breach of the Second

Agreement, Fitts has suffered, and continues to suffer, damages.

                            THIRD CAUSE OF ACTION:
                             BREACH OF CONTRACT

       28.    Fitts hereby incorporates and re-alleges the assertions in paragraphs 1

to 27 as if fully set forth herein.

       29.    Pursuant to the terms agreed upon in the Third Agreement, Fitts and

Kodak Black entered into a valid and enforceable contract, vesting performance

obligations in both parties related to the April 29 Show.

       30.    Fitts performed the obligations vested in him by the terms of the Third

Agreement.

       31.    Kodak Black knowingly, intentionally, and materially breached his

obligations under the Third Agreement by willfully declining to perform at the April

29 Show, and failing to provide any notice to Fitts regarding his intention not to

perform.

       32.    As a direct and proximate result of Kodak Black’s breach of the Third

Agreement, Fitts has suffered, and continues to suffer, damages.

                FOURTH CAUSE OF ACTION:
 BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                        DEALING

       33.    Fitts hereby incorporates and re-alleges the assertions in paragraphs 1

to 32 as if fully set forth herein.
                                      01453408-2 6
         Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 7 of 8



      34.    Implicit in each of the Agreements was a duty for all parties to perform

the contractual obligations in good faith.

      35.    Kodak Black violated this duty by refusing to carry out the obligations

vested in him under the Agreements.

      36.    Kodak Black has acted in bad faith, to the detriment of Fitts and his

business.

      37.    Kodak Black’s actions in bad faith constitute material breaches of the

implied duties he would act in good faith and deal fairly with Fitts, with whom

Kodak Black had a contractual relationship, and to whom Kodak Black owed a duty

of good faith and fair dealing.

      38.    As a direct and proximate result of Kodak Black’s breach of the implied

covenant of good faith and fair dealing, Fitts has suffered, and continues to suffer,

damages.

      39.    Kodak Black’s bad faith actions in breach of the implied covenant of

good faith and fair dealing were willful and wanton and in reckless disregard of Fitts’

rights, entitling Fitts to damages.




                                      01453408-2 7
           Case 2:19-cv-02208-DLR Document 1 Filed 04/04/19 Page 8 of 8



                              PRAYER FOR RELIEF

WHEREFORE, Fitts prays the Court enter judgment against Defendant as

follows:

      1.      That Fitts be awarded compensatory damages suffered as a result of

Defendant’s actions.

      2.      That Fitts recover from Defendant additional damages to which he is

legally entitled, including costs, interest, and reasonable attorney’s fees, pursuant

to A.R.S. § 12-341.01.

      3.      That Fitts have such other and further relief as is warranted by the

facts established at trial, or which this Court may deem as just and equitable.


                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

RESPECTFULLY SUBMITTED this 2nd day of April, 2019.


                                                 /s/ Alan S. Clarke
                                                 Alan S. Clarke
                                                 Pro Hac Vice Admission Forthcoming
                                                 aclarke@taylorenglish.com




                                       01453408-2 8
